COURT OF APPEALS FOR THE
                 FIRST DISTRICT OF TEXAS AT HOUSTON



                                 ORDER

Appellate case name:          Jeremy Martin Potier v. The State of Texas

Appellate case number:        01-11-00861-CR

Trial court case number:      1263341

Trial Court:                  232nd District Court of Harris County

       The Court directs the Harris County District Clerk, or the court
reporter if the exhibits are still in his or her possession, to send to the
Clerk of this Court the original of State’s Exhibit 40, identified in the
record as a “CD – Potier Stmt.” See TEX. R. APP. P. 34.6(g)(2). The
Clerk of this Court is directed to cooperate with the Harris County
District Clerk or the court reporter to provide for the safekeeping,
transportation, and return of such exhibits. See id.

      The original exhibit is due in this Court within 10 days of the
date of this order.

        It is so ORDERED.


Judge’s signature: /s/ Justice Harvey G. Brown
             Acting individually Acting for the Court

Date:             September 4, 2012